

116 HR 3609 RH: Wind Energy Research and Development Act of 2019
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 398116th CONGRESS2d SessionH. R. 3609[Report No. 116–497]IN THE HOUSE OF REPRESENTATIVESJuly 2, 2019Mr. Tonko (for himself, Mr. Fortenberry, Mr. Kennedy, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologySeptember 8, 2020Additional sponsors: Mr. Lowenthal, Mr. Cisneros, Mr. Connolly, Mr. Grijalva, Mr. Peters, Ms. Haaland, Mr. Levin of California, Mrs. Axne, Mr. McGovern, Ms. Sherrill, Mr. Keating, and Mr. McAdamsSeptember 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on July 2, 2019A BILLTo provide for a program of wind energy research, development, and demonstration, and for other purposes.1.Short titleThis Act may be cited as the Wind Energy Research and Development Act of 2019.2.Wind energy technology, research, development and testing program(a)In generalThe Secretary of Energy (in this Act, referred to as the Secretary) shall carry out a program to conduct research, development, testing, and evaluation of wind energy technologies. In carrying out such program and in accordance with subsection (b), the Secretary shall award grants and enter into contracts and cooperative agreements under this section and sections 3, 4, and 5 for each of the following purposes: (1)To improve the energy efficiency, reliability, resilience, security, and capacity of wind energy generation.(2)To optimize the design and control of wind energy systems for the broadest practical range of atmospheric conditions. (3)To reduce the cost and risk of permitting, construction, operation, and maintenance of wind energy systems, including technologies to reduce environmental and community impacts, improve grid integration, and reduce regulatory barriers.(4)To improve materials, engineering, and manufacturing processes for turbines, including supersized turbines.(5)To optimize wind plant performance and integration within hybrid energy systems to enhance cost efficiency and electric grid stability and resilience.(b)Grants, contracts, and cooperative agreements(1)GrantsIn carrying out the program, the Secretary shall award grants on a competitive, merit-reviewed basis to eligible entities for projects that the Secretary determines would best achieve the goals of the program.(2)Contracts and cooperative agreementsIn carrying out the program, the Secretary may enter into contracts and cooperative agreements with eligible entities and Federal agencies for projects that the Secretary determines would further the purposes of the program.(3)ApplicationAn entity seeking funding or a contract or agreement under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Wind energy research subject areasThe program established under subsection (a) shall focus on the research, development, testing, and evaluation of each of the following subject areas:(1)Wind power plant performance and operations including—(A)wind flows and turbine-to-turbine interactions;(B)energy conversion potential;(C)turbine and wind plant control paradigms;(D)turbine and wind plant security; (E)turbine components; and(F)integrated hybrid plant systems.(2)New materials and designs related to blades, rotors, towers and drivetrains including—(A)higher tip speed rotor designs;(B)low noise rotor designs;(C)advanced drivetrain and generator concepts;(D)modular construction and onsite or near-site manufacturing and assembly techniques;(E)sustainable and recyclable materials and manufacturing systems; (F)supersized turbine design and installation approaches; and(G)lightweight materials.(3)Offshore wind-specific projects including—(A)fixed and floating substructure concepts;(B)projects to assess and mitigate the impacts of hurricane wind flow, freshwater ice, and other United States-specific conditions;(C)innovative operations and maintenance strategies;(D)analysis of offshore meteorological, geological, and oceanographic data collection; (E)offshore infrastructure monitoring; and(F)analysis of corrosion and fatigue for the purpose of extending the design life of offshore wind turbine substructures. (4)Recycling and reuse of wind energy components.(5)Wind power forecasting and atmospheric measurement systems, including for turbines and plant systems of varying height.(6)Distributed wind-specific projects, including—(A)cost-effective turbine designs, components, and manufacturing; and(B)microgrid applications.(7)Advanced transportation mechanisms for wind turbine components.(8)Transformational technologies for harnessing wind energy, including airborne wind energy concepts.(9)Methods to extend the operational lifetime of onshore and offshore wind turbines and systems.(10)Storage technologies to address the transience and intermittency of wind energy resources.(11)Other research areas as determined by the Secretary.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the potential for, and technical viability of, airborne wind energy systems to provide a significant source of energy in the United States.(2)ContentsThe report under paragraph (1) shall include a summary of research, development, and demonstration needs, including an estimate of Federal funding requirements, to further examine and validate the technical and economic viability of airborne wind energy concepts over the 10-year period beginning on the date of the enactment of this Act.(e)CoordinationTo the maximum extent practicable, the Secretary shall coordinate activities under the program established under subsection (a) with other relevant programs and capabilities of the Department of Energy and other Federal research programs.(f)Conforming repeals(1)Section 931(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)) is amended by striking subparagraph (B).(2)Section 4(a) of the Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (42 U.S.C. 12003(a)) is amended by striking paragraph (1).(g)DefinitionsIn this section:(1)The term eligible entity means any of the following entities:(A)An institution of higher education.(B)A National Laboratory.(C)A Federal research agency.(D)A State research agency.(E)A nonprofit research organization.(F)An industrial entity or a multi-institutional consortium thereof.(2)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)The term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)).(4)The term supersized turbine means a 12 megawatt or greater wind turbine, typically with a tower height greater than 140 meters and blades greater than 75 meters.3.Wind energy technology validation and market transformation program(a)In generalIn carrying out the program established under section 2(a), the Secretary shall conduct a wind energy technology validation and market transformation program under which the Secretary shall award grants on a competitive, merit-reviewed basis to eligible entities to support activities that demonstrate and validate new wind energy technologies with the potential to be cost-competitive for land-based, offshore, and distributed applications.(b)ApplicationAn eligible entity seeking a grant under this section shall submit an application in such form and manner as the Secretary may prescribe and that contains—(1)a certification that any demonstration project carried out using grant funds are—(A)conducted in collaboration with industry and, as appropriate, with institutions of higher education and other Federal research programs; and(B)of sufficient size and geographic diversity to measure wind energy system performance under the full productive range of wind conditions in the United States; and(2)such other information as the Secretary may require. (c)Facility for hybrid energy system research and demonstration projectsIn carrying out the program established under subsection (a), the Secretary shall establish or support a facility to conduct research and demonstration projects for wind turbines and plants in hybrid energy systems that incorporate diverse generation sources, loads, and storage technologies. (d)Offshore research facilityIn carrying out the program established under subsection (a), the Secretary shall establish a facility to conduct research, development, and demonstration projects for ocean and atmospheric resource characterization relevant to offshore wind energy development in coordination with the ocean and atmospheric science communities. The facility shall be an offshore area used to evaluate, test, and advance atmospheric, oceanic, biologic, and geologic monitoring technologies that improve offshore wind energy development, including the generation of benchmark data sets for testing offshore wind energy technologies and informing how such technologies can be financed, insured, and regulated.(e)Offshore support structure testing facilityIn carrying out the program established under subsection (a), the Secretary shall create a facility to conduct research, development, and demonstration projects for large-scale and full-scale offshore wind energy support structure components and systems.4.Wind energy incubator fundingIn carrying out the program established under section 2(a), the Secretary shall conduct research, development, testing, and evaluation activities, in accordance with section 2(b), to support innovative technologies that are not represented in a significant way in—(1)the portfolio of wind energy research activities carried out by the Department of Energy as of the date of the enactment of this Act; or(2)technology roadmaps used by the Department of Energy as of such date of enactment.5.Mitigating regulatory and market barriers(a)In generalIn carrying out the program established under section 2(a), the Secretary shall research, develop, test, and evaluate, in accordance with section 2(b), ways to reduce regulatory and market barriers to the widespread adoption of wind power, including—(1)grid transmission and integration challenges; and(2)permitting issues associated with the potential impacts of wind power systems on wildlife, radar systems, local communities, military operations, and airspace.(b)Wildlife impact mitigationIn carrying out the activities described in subsection (a), the Secretary shall support the development, testing, and evaluation of wildlife impact mitigation technologies or strategies to reduce the potential impacts of wind energy facilities on—(1)bald and golden eagles;(2)bat species;(3)marine wildlife; and(4)other impacted species.(c)Education and outreachIn carrying out the activities described in subsection (a), the Secretary shall support education and outreach activities to disseminate information and promote public understanding of wind technologies and the wind energy workforce, including the Collegiate Wind Competition.6.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this Act—(1)$103,692,000 for fiscal year 2020;(2)$108,876,600 for fiscal year 2021;(3)$114,320,430 for fiscal year 2022;(4)$120,036,452 for fiscal year 2023; and(5)$126,038,274 for fiscal year 2024.September 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed